United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Douglasville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1823
Issued: March 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge
JURISDICTION
On September 15, 2016 appellant filed a timely appeal from a May 9, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated October 29, 2015, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for review of the written
record as untimely filed under 5 U.S.C. § 8124 (b).
FACTUAL HISTORY
On September 12, 2015 appellant, then a 47-year-old rural carrier, filed a traumatic injury
claim (Form CA-1). She claimed that on September 11, 2015, she had sustained an injury to her
lower back when a tree branch shattered the windshield of her vehicle. Appellant stopped work
on September 12, 2015.
1

5 U.S.C. § 8101 et seq.

By decision dated October 29, 2015, OWCP denied appellant’s claim, finding that she
had failed to submit sufficient evidence to establish a causal relationship between her claimed
condition and the employment incident of September 11, 2015.
By letter dated December 6, 2015, received by OWCP on December 14, 2015, appellant
requested a review of the written record before a representative of the Branch of Hearings and
Review. The request was postmarked December 10, 2015. With her request, appellant included
several reports and notes from physicians regarding her ability to work and work restrictions.
By decision dated May 9, 2016, a hearing representative denied appellant’s request for a
review of the written record as it was untimely filed. OWCP’s hearing representative noted that
OWCP had issued its decision on October 29, 2015, while appellant’s hearing request was
postmarked December 10, 2015. Consequently, the hearing representative found that appellant
was not entitled to a review of the written record as a matter of right, as the request was
submitted more than 30 days after OWCP’s decision. The hearing representative also considered
whether to grant appellant a discretionary hearing, but determined that the issue in appellant’s
case could equally well be addressed by her requesting reconsideration before OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his claim before a representative of the
Secretary.”2
Section 10.615 of Title 20 of the Code of Federal Regulations provides that a hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: an oral hearing or a review of the written record.3 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.4 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.5 In such a case, it will determine whether to
grant a discretionary hearing or review of the written record and, if not, will so advise the
claimant with reasons.6
ANALYSIS
The Board finds that appellant’s December 6, 2015 request for a review of the written
record was postmarked as having been sent on December 10, 2015. OWCP issued its last merit
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616.

5

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

6

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

2

decision on October 29, 2015. The regulations provide that “[t]he hearing request must be sent
within 30 days … of the date of the decision for which a hearing is sought.”7 Appellant’s request
was postmarked December 10, 2015 and therefore it was untimely. Thus, she was not entitled to
a review of the written record as a matter of right.
The Branch of Hearings and Review’s hearing representative also denied appellant’s
request because it found that the issue of causal relationship in her claim could be equally welladdressed by requesting reconsideration before OWCP. The Board finds that the hearing
representative properly exercised his discretionary authority in denying appellant’s request for a
hearing.8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record as untimely filed under 5 U.S.C. § 8124(b).

7

20 C.F.R. § 10.616(a).

8

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

4

